Celebrada la vista de esta apelación: no siendo procedente el primer motivo de error alegado contra la sentencia por imputar la acusación que el acusado portaba el arma en el barrio de Carite de Guayama cuando algunos testigos dicen que fue en Patillas,, ya que ambos sitios están dentro de la jurisdicción de la Corte de Distrito de Guayama donde la acusación fué pre-sentada ; y no siendo tampoco la sentencia contraria a la prueba, porque siendo contradictoria no encontramos que la corte inferior cometiera error al resolver el conflicto de ella en contra del apelante, debemos confirmar y confirmamos la sentencia apelada.